Citation Nr: 0532250	
Decision Date: 11/30/05    Archive Date: 12/07/05

DOCKET NO.  05-01 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a low 
back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




INTRODUCTION

The veteran had active service from June 1963 to June 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) located in 
Boise, Idaho, which denied the above claims.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Appellate review of the veteran's claims at this time would 
be premature.  In his January 2005 substantive appeal, he 
requested that he be scheduled for a video-conference hearing 
before the Board.  By letter dated October 25, 2005, the RO 
informed him that he was scheduled for a hearing on November 
28, 2005.  

On November 21, 2005, the veteran requested that his hearing 
be rescheduled for some time in the spring, i.e., in May or 
June 2006.  He said that there was inclement weather in 
Idaho, and that his driving time was five hours in good 
weather.  His route reportedly transverses over mountainous 
terrain.

Requests for a change in a hearing date may be made at any 
time up to two weeks prior to the scheduled date of the 
hearing if good cause is shown.  Examples of good cause 
include, but are not limited to, illness of the appellant 
and/or representative, difficulty in obtaining necessary 
records, and unavailability of a necessary witness.  If good 
cause is shown, the hearing will be rescheduled for the next 
available hearing date after the appellant or his or her 
representative gives notice that the contingency which gave 
rise to the request for postponement has been removed.  See 
38 C.F.R. § 20.704(c); see also 38 C.F.R. § 20.704(d).  

Although the veteran's request to reschedule was not received 
two weeks prior to his scheduled hearing, the Board finds 
that good cause has been shown for his request.  Accordingly, 
while the Board sincerely regrets the delay, in order to 
afford the veteran due process, this case must be remanded to 
the RO for an appropriate hearing to be scheduled.

The appeal is REMANDED for the following action:

Schedule the veteran for a video-conference 
hearing before a Veterans Law Judge, in May 
or June 2006.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005). 
 
 
 
 


